October 26, 2018

VIA ECF
Honorable Richard J. Sullivan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Akayed Ullah, 18 CR 16 (RJS)

Dear Judge Sullivan:

       We write in response to the Court’s Order of today directing the parties
to submit a letter explaining whether they intend to make publicly available a
video which had been submitted to the Court, but not filed with the Clerk of
the Court, in connection with the Defendant’s October 5, 2018 Motions in
Limine.

       For the reasons explained below, the defense does not intend to file the
video publicly. Nor do we believe that the press or the public should have
access to it.

       The video, running about a minute in length, captures a portion of Mr.
Ullah’s arrest during which Mr. Ullah made statements in response to un-
Mirandized questioning. Mr. Ullah is completely naked in the video. The
parties agree that the video will not be played at Mr. Ullah’s upcoming trial,
scheduled to begin this Monday.

       The release of the video to the press and public on the eve of trial will
nearly certainly taint our jury pool. In the video, Mr. Ullah incriminates
himself and makes statements that the public-at-large will find distasteful. It
will be exceedingly difficult to select a fair and impartial jury should the video
be released in the next day or two. While we are mindful of the important role
Judge Richard J. Sullivan                                               Page 2 of 4
October 26, 2018

       In re: United States v. Akayed Ullah, 18 CR 16 (RJS)

the press and the public play in the judicial process, against this backdrop, Mr.
Ullah’s rights to a fair trial override.

       A. The First Amendment Presumption of Access Does Not
          Extend to the Video Which Was Given to the Court But Not
          Filed with the Clerk of the Court.

       As an initial matter, the defense intentionally did not file the video
publicly. At the time of the filing of defendant’s Motions in Limine and as of
the writing of this letter, the video is subject to a Protective Order (ECF Doc.
No. 16). The Protective Order precludes the defense from showing the video
and other “protected materials” to parties outside of the defense team. While
the Protective Order permits the parties to disclose the video to “any judge or
magistrate” it does not permit public access to the video, even if the video is
related to a publicly filed motion.

       The public and press’s First Amendment right to access to judicial
proceedings and certain judicial documents is not absolute. Hartford Courant
Co. v. Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004). The press is presumed access
only to records that qualify as “judicial documents.” Lugosch v. Pyramid Co. of
Onondago, 435 F.3d 110, 119-20 (2d Cir. 2006). “The mere filing of a paper or
document with the court is insufficient to render that paper a judicial
document subject to the right of public access.” Id. The press’ and public’s
right attaches only if “the item ... is relevant to the performance of the judicial
function and useful in the judicial process.” Id.

       The video, therefore, is not a “judicial document.” See, e.g. Dorsett v.
County of Nassau, 762 F.Supp.2d 500, 516 (E.D.N.Y. 2011) (“unfiled
documents do not qualify as judicial”). Similarly, the video is not sufficiently
relevant to this Court’s functioning or relevant to a proceeding at which the
press would otherwise have a right to be present. The video was submitted to
the Court in connection with a now-moot motion to suppress. The parties –
without need of Court intervention – resolved the matter. In this connection,
the video is simply part of the government’s discovery production. And,
documents which “pass[] between the parties in discovery lie entirely beyond”
a presumption of public access. Standard Inv. Chartered, Inc. v. Nat'l Ass'n of
Judge Richard J. Sullivan                                              Page 3 of 4
October 26, 2018

       In re: United States v. Akayed Ullah, 18 CR 16 (RJS)

Sec. Dealers, Inc., 621 F.Supp.2d 55, 61 (S.D.N.Y. 2007). The fact that the
Court has reviewed it does not change the calculus. See SEC V.
TheStreet.Com, 273 F.3d 222, 233 (2d Cir. 2001) (a document produced in
discovery is not transformed into a “judicial document” simply because the
Court reviews it).


       B. The Countervailing Interests Tip in Favor
          of Continued Closure of the Video.

       Even if the Court determined that the qualified First Amendment right
of access applies to the video, the Court nevertheless should not compel the
parties to file it publicly. The standard for refusing disclosure is that there be
“an overriding interest based on findings that closure is essential to preserve
higher values and is narrowly tailored to serve that interest.” Press–
Enterprise Co. v. Superior Court of California, 478 U.S. 1, 9 (1986).

       Here, disclosure of the materials jeopardizes Mr. Ullah’s Sixth
Amendment right to a fair trial and his privacy rights while providing little,
additional information to the public regarding these otherwise very public
proceedings. But for the one minute clip, the press has had complete access to
the materials filed and exchanged in this case, including our written
description of the events captured on the video.

       Where one of the interests competing with the press’ interests is the
right of the accused to a fair trial, the Supreme Court has fashioned the
following balancing test: “[T]he [proceeding] shall be closed only if specific
findings are made demonstrating that, first, there is a substantial probability
that the defendant’s right to a fair trial will be prejudiced by publicity that
closure would prevent and, second, reasonable alternatives to closure cannot
adequately protect the defendant’s fair trial rights.” Id. at 14. Mr. Ullah’s
prosecution has garnered a lot of media attention, mostly negative to Mr.
Ullah. The video requested, which includes inflammatory statements made by
Mr. Ullah, will perpetuate and inflame the negative coverage. This is
particularly disconcerting since we are one business day from selecting a jury.
Judge Richard J. Sullivan                                              Page 4 of 4
October 26, 2018

       In re: United States v. Akayed Ullah, 18 CR 16 (RJS)

       Disclosure also would unnecessarily infringe on Mr. Ullah’s privacy
rights because Mr. Ullah is naked in the video with his genitalia exposed. See,
e.g., United States v. Timothy McVeigh, 918 F.Supp. 1452 (W.D. Okla. 1996),
affirmed 119 F.3d 806 (10th Cir. 1997) (approving the sealing records “to
protect the privacy interests of the defendants in custody, such as matters
relating to physical or mental health”); United States v. Curran, No. CR-06-
227, 2006 WL 1159855, at * 3 (D. Ariz. May 2, 2006) (“The Court concludes
that the Defendant's right to privacy, which includes his right to avoid the
disclosure of his personal, psychiatric information, constitutes a ‘higher value’
and that closure … is essential to protect that value.”).

        While disclosure of the video this close to jury selection would come at
great cost to Mr. Ullah’s rights, maintenance of its confidentiality has little or
no impact on the public’s access to these proceedings. The video is irrelevant to
the public trial beginning on Monday. Indeed, the government will not seek its
introduction. On the other hand, the trial, of course, will be a very public
proceeding. In other high profile cases, courts have limited access of the press
to certain (far more critical) trial proceedings where a defendant’s right to a
fair trial was implicated. See, e.g., United States v. King, 140 F.3d 76 (2d Cir.
1998) (denying access to the press to voir dire proceedings to protect the
integrity of the jury selection process).


                                  Conclusion
       Accordingly, we do not intend to file the video publicly and we ask that,
to the extent the New York Times is requested its disclosure, that that request
be denied.


Respectfully submitted,

/s/ AMY GALLICCHIO
Amy Gallicchio
Julia Gatto
Assistant Federal Defender

cc:    AUSAs Shawn Crowley/George Turner/Rebekah Donaleski
